DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              EBONY KEELS,
                                Appellant,

                                    v.

                     AZURE ESTATES FL TC, LP,
                             Appellee.

                              No. 4D21-254

                              [May 27, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; August A. Bonavita, Judge; L.T. Case Nos. 50-2019-AP-
000203-CA-XX-MB and 50-2019-CC-015092-XXXX-MB.

  Malik D. Leigh of Watson Leigh, P.A., Pompano Beach, for appellant.

  Katina M. Hardee of Fowler White Burnett, P.A., Miami, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.